Petition for Writ of Mandamus Dismissed and Opinion filed July 3, 2007







Petition for
Writ of Mandamus Dismissed and Opinion filed July 3, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00452-CV
____________
 
IN RE KENNETH COLEMAN, Relator
 
 

 
ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R A N D U M   O P I N I O N




Kenneth Coleman, acting pro se, has filed a Petition for
Writ of Mandamus seeking this court=s order compelling
Charles Bacarisse, clerk of court of Harris County, to perform a purportedly Aministerial duty.@  It is unclear
from relator=s petition precisely what action he desires the
respondent to take, but regardless, we are without jurisdiction to grant
relief.             This
court=s power to issue writs is defined in
Section 22.221 of the Texas Government Code.  Section 22.221 grants the court
of appeals the authority to issue (1) writs of mandamus and other writs
necessary to enforce their jurisdiction; (2) writs of mandamus against a judge
of a district or county court in the court of appeals district; and (3) writs
of habeas corpus under specifically defined circumstances involving contempt
orders in civil cases.  Tex. Gov=t Code '22.221 (Vernon  1988).  We are not
authorized to issue writs of mandamus against a clerk of court, and relator has
not claimed or shown that the relief requested is necessary to enforce the
jurisdiction of our court.  This proceeding is, therefore, dismissed for lack
of jurisdiction. 
 
PER CURIAM
 
Petition Dismissed and Memorandum Opinion filed July
3, 2007.
Panel consists of Justices Anderson, Fowler, and
Frost.
Do Not Publish B Tex. R. App. P. 47.2(b).